               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                           4:18CR3151

      vs.
                                                        ORDER
TERRELL B. SULLIVAN,

                 Defendant.


     IT IS ORDERED that Motion to Dismiss Information to Establish Prior
Conviction Pursuant to Plea Agreement, Filing no. 64, is granted.

     Dated this 30th day of December 2019.

                                         BY THE COURT:


                                         Senior United States District Judge
